Exhibit 10.64






FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED JANUARY 31, 2020




THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT DATED JANUARY 31, 2020,
(this “Amendment”) is entered into as of this 5 day of March, 2020 (the
“Effective Date”), by and among Gerber Finance Inc., a New York corporation
(“Lender”) EdgeBuilder, Inc., a Delaware Corporation and Glenbrook Building
Supply, Inc., a Delaware corporation (individually, “Initial Borrower”) and,
collectively, if more than one, the “Initial Borrowers”), and together with each
other Person which, on or subsequent to the Closing Date, agrees in writing to
become a “Borrower” hereunder, herein called, individually, a “Borrower” and,
collectively, the “Borrowers,” and pending the inclusion by written agreement of
any other such Person, besides each Initial Borrower, as a “Borrower” hereunder,
all references herein to “Borrowers,” “each Borrower,” the “applicable
Borrower,” “such Borrower” or any similar variations thereof (whether singular
or plural) shall all mean and refer to the Initial Borrower or each one of them
collectively) and Star Real Estate Holdings USA, Inc., a Delaware corporation,
300 Park Street. LLC, a Delaware limited liability company, 947 Waterford Road,
LLC, a Delaware limited liability company, 56 Mechanic Falls Road, LLC, a
Delaware limited liability company, ATRM Holdings, Inc., a Minnesota
corporation, KBS Builders, Inc., a Delaware corporation, and Digirad
Corporation, a Delaware corporation (individually or collectively, as the
context may require, “Guarantor”).




RECITALS




A.Lender and Borrowers entered into a Loan and Security Agreement dated as of
January 31, 2020 (as amended, modified, restated or supplemented from time to
time, the “Loan Agreement”).


B.The Loans are secured by, among other things, Guarantor’s guaranty by its
execution of the Loan Agreement as a Corporate Credit Party (“Guaranty”).


C.Pursuant to Pledge and Security Agreement dated October 4, 2016, as amended
(“Pledge Agreement”), Lone Star Value Investors, L.P. pledged $300,000 of cash
collateral to secure the Obligations of KBS Builders, Inc., a Delaware
corporation to Lender in Loan and Security Agreement dated February 23, 2016 as
amended of which $300,000 Cash Collateral remains to secure the Loans.


D.ATRM Holdings, Inc. has executed an Amended and Restated Subordination
Agreement dated January 31, 2020 and is a Subordinated Lender as defined in the
Loan Agreement.


E.Lone Star Co-Invest I, LP has executed an Amended and Restated Subordination
Agreement dated January 31, 2020; Lone Star Value Management, LLC has executed
an Amended and Restated Subordination Agreement dated January 31, 2020; and each
is a Subordinated Lender as defined in the Loan Agreement.


F.Digirad Corporation has executed an Amended and Restated Subordination
Agreement dated January 31, 2020, and is a Subordinated Lender as defined in the
Loan Agreement.








1





--------------------------------------------------------------------------------











G.Star Procurement, LLC has executed an Amended and Restated Subordination
Agreement dated January 31, 2020 and is a Subordinated Lender as defined in the
Loan Agreement.


H.Jeffrey E. Eberwein has, as of the Effective Date, executed an instrument of
limited Guaranty.


I.The parties wish to clarify their rights and duties to one another as set
forth in the Credit Documents.


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, in consideration of the Recitals above which are incorporated into and
made a part of this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




AGREEMENTS


1.    Lender, Borrowers and Guarantor reaffirm consent and agree to all of the
terms and conditions of the Credit Documents as binding, effective and
enforceable according to their stated terms, except to the extent that such
Credit Documents are hereby expressly modified by this Amendment.


2.    In the case of any ambiguity or inconsistency between the Credit Documents
and this Amendment, the language and interpretation of this Amendment is to be
deemed binding and paramount.


3.    The Credit Documents (and any exhibits thereto) are hereby amended as
follows:




As to the Loan Agreement:


A.Section 1.1. is hereby amended by the following new or amended definitions:


“Accounts Availability” means the amount of Revolving Credit Advances against
Eligible Accounts Lender may from time to time make available to a Borrower up
to Eighty-five percent (85%) of the net face amount of such Borrower’s Eligible
Accounts less the Dilution Reserve


“Ancillary Guarantor” means Jeffrey Eberwein, who has executed an instrument of
limited Guaranty.


“Bill and Hold Account” means an Account that arises with respect to goods that
have been sold but not delivered to an Account Debtor on a bill-and-hold basis
and a Borrower has received an agreement in writing from the Account Debtor, in
form and substance satisfactory to Lender, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice.














2





--------------------------------------------------------------------------------











“Bill and Hold Availability” means the amount of Revolving Credit Advances
against Eligible Bill and Hold Accounts Lender may from time to time make
available to a Borrower up to $500,000.


“Borrowing Base” means at any time with respect to any Borrower, an amount equal
to the sum at such time of:


(a)    Accounts Availability; plus
(b)    Inventory Availability; plus
(c)    Bill and Hold Availability; plus
(d)    Cash Availability; minus
(e)
the Reserves, including without limitation, the amount of Letter of Credit
Obligations.



“Cash Availability” means the amount of Revolving Credit Advances against Cash
Collateral Lender may from time to time make available to a Borrower in the
aggregate up to one hundred percent (100%) of the value of the Cash Collateral
up to $300,000 provided that the Pledge and Security Agreement and Securities
Account Control Agreement remain in full force and effect.


“Cash Collateral” means that money in the amount of not less than $300,000
deposited by Lone Star Value Investors, LP into a deposit account located at
MUFG UNION BANK, N.A. pledged as Collateral to Lender pursuant to the Pledge and
Security Agreement and perfected in favor of Lender by the Securities Account
Control Agreement.”


“Credit Documents” means this Agreement, each Pledge Agreement, each Pledge and
Security Agreement, the Note, each Guaranty, each Power of Attorney, each
Mortgage, each Life Insurance Assignment, each Subordination Agreement, each
Intellectual Property Security Agreement, and all other documents, instruments
and agreements now or hereafter executed and/or delivered in connection herewith
or therewith.”


“Eligible Bill and Hold Accounts” means and includes each Account of each
Borrower which conforms to the following criteria: (a) an Account that arises
with respect to goods that have been sold but not delivered to an Account Debtor
on a bill-and-hold basis and the Borrower has received an agreement in writing
from the Account Debtor, in form and substance satisfactory to Lender,
confirming the unconditional obligation of the Account Debtor to take the goods
related thereto and pay such invoice; (b) merchandise or services shall not have
been repossessed, returned, rejected or disputed by the Account Debtor and there
shall not have been asserted any offset, defense or counterclaim; (c) continues
to be in full conformity with the representations and warranties made by any
Borrower to Lender with respect thereto; (d) Lender is, and continues to be,
satisfied with the credit standing of the Account Debtor in relation to the
amount of credit extended; (e) there are no facts existing or threatened which
are likely to result in any adverse change in an Account Debtor’s financial
condition; (f) is documented by an invoice in a form approved by Lender and
shall not be unpaid more than ninety (90) days from invoice date; (g) less than
thirty-three percent (33%)


3





--------------------------------------------------------------------------------











of the unpaid amount of invoices due from such Account Debtor remain unpaid more
than ninety (90) days from invoice date; (h) is not evidenced by chattel paper
or an instrument of any kind with respect to or in payment of the Account unless
such instrument is duly endorsed to and in possession of Lender or represents a
check in payment of an Account; (i) if the Account Debtor is located outside of
the United States, the goods which gave rise to such Account were shipped after
receipt by a Borrower from or on behalf of the Account Debtor of an irrevocable
letter of credit, assigned and delivered to Lender and confirmed by a financial
institution acceptable to Lender or acceptable credit insurance and is in form
and substance acceptable to Lender, payable in the full amount of the Account in
United States dollars at a place of payment located within the United States;
(j) Lender has a first priority perfected Lien in such Account and such Account
is not subject to any other Lien other than Permitted Liens; (k) does not arise
out of transactions with any individual, employee, officer, agent, director,
stockholder or Affiliate of a Borrower; (l) is payable to a Borrower; (m) does
not arise with respect to goods which are delivered on a cash-on-delivery basis
or placed on consignment, guaranteed sale, credit card sale, or other terms by
reason of which the payment by the Account Debtor may be conditional; (n) is not
an obligation of an Account Debtor that has suspended business, made a general
assignment for the benefit of creditors, is unable to pay its debts as they
become due or as to which a petition has been filed (voluntary or involuntary)
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors; (o) does not arise out of a sale to any Person to which any Borrower is
indebted, unless the amount of such indebtedness, and any anticipated
indebtedness, is deducted in determining the face amount of such Account; (p) is
net of any returns, discounts, claims, credits, retainage and allowances; (q) if
the Account arises out of contracts between a Borrower and the United States,
any state, or any department, agency or instrumentality of any of them, such
Borrower has so notified Lender, in writing, prior to the creation of such
Account, and, if Lender so requests, there has been compliance with any
governmental notice or approval requirements, including compliance with the
Federal Assignment of Claims Act; (r) is a good and valid unbonded account
representing an undisputed bona fide indebtedness incurred by the Account Debtor
therein named, for a fixed sum as set forth in the invoice relating thereto with
respect to an unconditional sale and delivery upon the stated terms of goods
sold by a Borrower, or work, labor and/or services rendered by a Borrower; (s)
does not arise out of progress billings prior to completion of the order which
are not reported on the Borrowing Base Certificate; (t) such Borrower’s right to
payment is absolute and not contingent upon the fulfillment of any condition
whatsoever or any special order, terms or conditions; (u) a Borrower is able to
bring suit and enforce its remedies against the Account Debtor through judicial
process; (v) does not represent interest payments, late or finance charges,
service charges, taxes owing to or payable by a Borrower; and (w) is otherwise
satisfactory to Lender as determined in good faith by Lender in the reasonable
exercise of its discretion.


“Guarantor” means each Person (in addition to a Corporate Credit Party as
provided herein) which executes a guaranty or a support, put or other similar


4





--------------------------------------------------------------------------------











agreement in favor of Lender in connection with the transactions contemplated by
this Agreement, who is not an Ancillary Guarantor.


“Permitted Concentration Related Overadvance” means an advance from time to time
permitted by Lender to Borrowers in accordance with the provisions of Section
2.1 hereof in the amount of Accounts Availability applied to the amount of
otherwise Eligible Accounts which exceeds the Concentration Limit as evidenced
by a Borrowing Base Certificate delivered to Lender.


“Pledge and Security Agreement” means the pledge and security agreement dated
October 4, 2016 executed by Lone Star Value Investors, LP , as amended, by which
money in U.S. Dollars in the amount of not less than $300,000 in a deposit
account at MUFG Union Bank, N.A. pursuant to which Lender has a first and only
perfected security interest.


“Securities Account Control Agreement” means the Securities Account Control
Agreement dated October 4, 2016 executed by MUFG Union Bank, N.A. perfecting
Lender’s security interest in the Pledge and Security Agreement.”


B.Section 2.1(a) is hereby amended to read as follows:


“(a)(i) Subject to the terms and conditions set forth herein and in the Credit
Documents, Lender may, in its sole discretion, make revolving credit advances
(the “Revolving Credit Advances”) to a Borrower from time to time during the
Term, which, in the aggregate at any time outstanding together with all
outstanding Letter of Credit Obligations, will not exceed the lesser of (x) the
Maximum Revolving Amount or (y) an amount equal to the Borrowing Base.


(a)(ii) On such terms and conditions set forth in Section 2.1(a)(i), Lender may,
in its sole discretion, make a Permitted Concentration Related Overadvance until
not later than the earlier of (A) the Maturity Date or (B) such earlier date in
accordance with Section 11.1 of the Loan Agreement (the “Overadvance Termination
Date”) provided that the amount of the Permitted Concentration Related
Overadvance is up to $500,000 in amount at any time outstanding and fully
secured by the ongoing existence and enforceability of the Guaranty of Ancillary
Guarantor. On or prior to the Overadvance Termination Date (or such later date
that Lender may approve in writing) each Permitted Concentration Related
Overadvance shall be repaid by Borrowers to Lender.”




5





--------------------------------------------------------------------------------











C.Section 2.1(c) is hereby amended to read as follows:


“Each Borrower acknowledges that the exercise of Lender’s discretionary rights
hereunder may result during the term of this Agreement in one or more increases
or decreases in the advance percentages used in determining Accounts
Availability, Inventory Availability, Bill and Hold Availability, and Cash
Availability, and each Borrower hereby consents to any such increases or
decreases which may limit or restrict advances requested by a Borrower.”


4.    [Intentionally omitted].


5.    [Intentionally omitted].


6.    Capitalized terms used in this Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Credit Documents.


7.    The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Amendment.


8.    This Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Amendment is not assignable by a Borrower or Guarantor without
the prior written consent of Lender.


9.    To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision or part thereof is to be deemed
surplusage. If that occurs, it does not have the effect of rendering any other
provision of this Amendment invalid or unenforceable. This Amendment is to be
construed and enforced as if such invalid or unenforceable provision or part
thereof were omitted.


10.    This Amendment may only be changed or amended by a written agreement
signed by all of the parties hereto. By the execution of this Amendment, Lender
is not to be deemed to consent to any future renewal or extension of the Loans.
This Amendment is deemed to be part of and integrated into the Credit Documents.


11.    THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO THE CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


12.    The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transactions and matters covered by this Amendment.


13.    Borrowers agree to pay all attorneys’ fees and other costs incurred by
Lender or otherwise payable in connection with this Amendment (in addition to
those otherwise payable pursuant to the Credit Documents), which fees and costs
are to be paid as of the date hereof. In consideration of the agreements by
Lender herein, Borrowers are to pay a fee of $3,000 to Lender, payable as of the
date hereof.


6





--------------------------------------------------------------------------------













14.    This Amendment may be executed in any number of counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


15.    BORROWERS, GUARANTOR, EACH OF THE CREDIT PARTIES AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THIS AGREEMENT, THE CREDIT DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.


[Signatures appear on the following pages]
    






























































7





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the Effective Date.


LENDER:


GERBER FINANCE, INC.


By: /s/ Howard Moore         
Name: Howard Moore
Title: Vice President


BORROWER:
EDGEBUILDER, INC.


By: /s/ David J. Noble         
Name: David J. Noble
Title: Vice President
GLENBROOK BUILDING SUPPLY, INC.


By: /s/ David J. Noble             
Name: David J. Noble
Title: Vice President














[Signatures to First Amendment to Loan and Security Agreement
dated January 31, 2020 --signatures continued on following page]






8





--------------------------------------------------------------------------------















(signatures continued from previous page)
GUARANTOR:


STAR REAL ESTATE HOLDINGS USA, INC.


By: /s/ David J. Noble
Name: David J. Noble
Title: President and Chief Executive Officer


300 PARK STREET, LLC


By: /s/ David J. Noble
Name: David J. Noble
Title: President and Chief Executive Officer


947 WATERFORD ROAD, LLC


By: /s/ David J. Noble
Name: David J. Noble
Title: President and Chief Executive Officer


56 MECHANIC FALLS ROAD, LLC


By: /s/ David J. Noble
Name: David J. Noble
Title: President and Chief Executive Officer


ATRM HOLDINGS, INC.


By: /s/ David J. Noble
Name: David J. Noble
Title: President


KBS BUILDERS, INC.


By: /s/ Matthew Mosher
Name: Matthew Mosher
Title: General Manager


DIGIRAD CORPORATION


By: /s/ Matthew G. Molchan
Name: Matthew G. Molchan
Title: President and Chief Executive Officer


[End of Signatures to First Amendment to Loan and Security Agreement dated
January 31, 2020]    


9





--------------------------------------------------------------------------------













CONSENT AND AS A FOURTEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
DATED FEBRUARY 23, 2016


The undersigned parties to the Loan and Security Agreement dated February 23,
2016, as amended, hereby consent to the attached First Amendment to Loan and
Security Agreement dated January 31, 2020 and acknowledge and agree that the
Cash Collateral is no longer part of the Borrowing Base and the Borrowing Base
is no longer based upon Cash Availability for purposes of the Loan and Security
Agreement dated as of February 23, 2016, as amended.


IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the Effective Date.


LENDER:


GERBER FINANCE, INC.


By: /s/ Howard Moore         
Name: Howard Moore
Title: Vice President


BORROWER:


KBS BUILDERS, INC.


By: /s/ Matthew Mosher
Name: Matthew Mosher
Title: General Manager




GUARANTOR:


ATRM HOLDINGS, INC.


By: /s/ David J. Noble
Name: David J. Noble
Title: President




DIGIRAD CORPORATION


By: /s/ Matthew G. Molchan
Name: Matthew G. Molchan
Title: President and Chief Executive Officer


[Signatures to Consent and as Fourteenth Amendment to Loan and Security
Agreement
dated February 23, 2016]




10





--------------------------------------------------------------------------------











CONSENTS TO FIRST AMENDMENT AND FOURTEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENTS


We hereby consent and agree to the attached terms of the First Amendment and
Fourteenth Amendment to Loan and Security Agreements.


LONE STAR VALUE CO-INVEST I, LP
(as Creditor pursuant to Amended and Restated Subordination Agreement
dated January 31, 2020)


By: /s/ Jeffrey E. Eberwein
Name: Jeffrey E. Eberwein
Title: Sole Member, Lone Star Value Investors GP, LLC


LONE STAR VALUE MANAGEMENT, LLC
(as Creditor pursuant to Amended and Restated Subordination Agreement
dated January 31, 2020)


By: /s/ Jeffrey E. Eberwein
Name: Jeffrey E. Eberwein
Title: CEO


STAR PROCUREMENT, LLC
(as Creditor pursuant to Amended and Restated Subordination Agreement
dated January 31, 2020)


By: /s/ David J. Noble
Name: David Noble
Title: Manager


DIGIRAD CORPORATION
(as Creditor pursuant to Amended and Restated Subordination Agreement
dated January 31, 2020)


By: /s/ Matthew G. Molchan
Name: Matthew G. Molchan
Title: President and Chief Executive Officer


JEFFREY E. EBERWEIN
(as Ancillary Guarantor pursuant to Guaranty dated November 20, 2017, September
28, 2018 and
Effective Date)


/s/ Jeffrey E. Eberwein
Jeffrey E. Eberwein






[Signature Page to Consents to First Amendment and Fourteenth Amendment to Loan
and Security Agreements]




11



